id uilc cca_2013040414572901 number release date from sent thursday april pm to cc bcc subject fw munro calculation issue coordination partnership items are not assumed to be correct under the munro computation instead they are ignored as follows the partnership items are removed from the taxpayer form_1040 and the deficiency is calculated as follows under ccdm whenever non-tefra adjustments are to be made to a petitioner’s return that contains tefra items and a munro computation must be made deficiencies shall be computed as follows a all tefra items that have been reported on the petitioner’s return shall be removed to determine the modified_taxable_income b however if the treatment of any tefra item has been finally determined eg by reason of a no change a settlement or a completed tefra proceeding those tefra items whose treatment have been finally determined shall not be removed c similarly if there is no ongoing tefra proceeding with respect to the tefra items at the time that the computation is being made those tefra items shall not be removed d the non-tefra adjustments that are contained in the statutory notice as modified in the court_proceeding will be added the result will be the modified_taxable_income as corrected e the tax on the amount in step a the modified_taxable_income will be calculated f the tax on the amount in step d the modified_taxable_income as corrected will be calculated g the amount in step e will be subtracted from the amount in step f the difference will be the deficiency sometimes for the purpose of a docketed non-tefra deficiency proceeding the parties will agree to treat the partnership items as correctly reported but this requires that a munro stipulation be signed agreeing that the service may assess any remaining non- tefra deficiency e g the bracket_creep that would otherwise apply to the non-tefra deficiency under the ccdm munro comp as part of our later computational adjustment
